FILED
                            NOT FOR PUBLICATION                              JUL 18 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10138

               Plaintiff - Appellee,             D.C. No. 4:09-cr-00942-CKJ

  v.
                                                 MEMORANDUM *
BANNER NARVAEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Banner Narvaez appeals from the 45-month sentence imposed following his

guilty-plea conviction for reentry after deportation, in violation of 8 U.S.C. § 1326.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Narvaez contends that his sentence was substantively unreasonable. The

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
below-Guidelines sentence imposed was reasonable in light of the 18 U.S.C.

§ 3553(a) factors and the totality of the circumstances, see United States v. Carty,

520 F.3d 984, 993 (9th Cir. 2008) (en banc), and the district court’s conclusion that

the age and circumstances of Narvaez’s 2001 firearms conviction, when measured

against its seriousness, warranted a variance of only six months was consistent

with this court’s decision in United States v. Amezcua-Vasquez, 567 F.3d 1050,

1055-56 (9th Cir. 2009).

      AFFIRMED.




                                          2                                    10-10138